 



Exhibit 10.3

CHANGE IN CONTROL
SEVERANCE AGREEMENT

     AGREEMENT between Doane Pet Care Company, a Delaware corporation (the
“Company”), and David L. Horton (“Executive”),

W I T N E S S E T H :

     WHEREAS, the Company desires to retain certain key personnel employed by
the Company and, accordingly, the Board of Directors of the Company has approved
the Company entering into a severance agreement with Executive in order to
encourage Executive’s continued service to the Company or an affiliate of the
Company; and

     WHEREAS, Executive is prepared to perform such services in return for
specific arrangements with respect to severance compensation and other benefits;

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:

     1. Definitions.

     (a) “Affiliate” shall mean the Parent and any corporation, partnership,
limited liability company or partnership, association, trust or other
organization which, directly or indirectly, controls, is controlled by, or is
under common control with, the Parent. For purposes of the preceding sentence,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (ii) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise.

     (b) “Change in Control” shall mean (i) any merger, consolidation, or
reorganization involving the Parent in which, immediately after giving effect to
such merger, consolidation or reorganization, less than 50% of the total voting
power of outstanding stock of the surviving or resulting entity is then
“beneficially owned” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) in the aggregate by the
stockholders of the Parent immediately prior to such merger, consolidation or
reorganization, (ii) any sale, lease, exchange, or other transfer of all or
substantially all of the assets of the Parent to any other person or entity
(other than to one or more wholly-owned subsidiaries of the Parent) in one
transaction or a series of related transactions, (iii) the dissolution or
liquidation of the Parent, (iv) when any person or entity, including a “group”
as contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Parent’s voting stock (based upon voting
power), or (v) as a result of or in connection with a contested election of
directors, the persons

 



--------------------------------------------------------------------------------



 



who were directors of the Parent before such election shall cease to constitute
a majority of the Parent Board.

     (c) “Change in Terms of Service” shall mean the occurrence of any one or
more of the following (whether at the same time or at different times):



  (i)   A significant reduction in the nature or scope of Executive’s
authorities or duties from those applicable to Executive immediately prior to
the date on which a Change in Control occurs;     (ii)   A reduction in
Executive’s annual base salary or target opportunity under any applicable bonus
or incentive compensation plan or arrangement or significant detrimental change
in the target opportunity goals or the measurement thereof from that provided to
Executive immediately prior to the date on which a Change in Control occurs;    
(iii)   A diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans from the greater of (A) the
opportunities provided by the Company and the Affiliates (including any
successors thereto) for executives with comparable duties or (B) the
opportunities under any such plans (other than equity-based incentive plans)
under which Executive was participating immediately prior to the date on which a
Change in Control occurs;     (iv)   A diminution in employee benefits
(including but not limited to medical, dental, life insurance, and long-term
disability plans) and perquisites applicable to Executive from the greater of
(A) the employee benefits and perquisites provided by the Company and the
Affiliates (including any successors thereto) to executives with comparable
duties or (B) the employee benefits and perquisites to which Executive was
entitled immediately prior to the date on which a Change in Control occurs;    
(v)   A change in the location of Executive’s principal place of employment by
the Company by more than 50 miles from the location where Executive was
principally employed immediately prior to the date on which a Change in Control
occurs; or     (vi)   Failure of the Parent to obtain from any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Parent an
agreement to expressly assume and agree to perform this Agreement and the
Employment Agreement in the same manner and to the same extent that the Company
would be required to perform such agreements if no such succession had taken
place.

Notwithstanding the foregoing, a Change in Terms of Service may also occur prior
to the date upon which a Change in Control occurs; provided, however, that such
a Change in Terms of Service must occur after the effective date of this
Agreement and no earlier than the date that is

2



--------------------------------------------------------------------------------



 



six months prior to the date upon which a Change in Control occurs. For purposes
of determining whether a pre-Change in Control event constitutes such a “Change
in Terms of Service,” the term “Change in Terms of Service” shall be interpreted
by considering Executive’s authorities, duties, base salary, target bonus and
incentive compensation opportunity, principal place of employment, perquisites
and participation in compensation and benefit plans immediately prior to any
reduction, change or diminution thereof, rather than immediately prior to the
date on which a Change in Control occurs.

     (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

     (e) “Company Board” shall mean the Board of Directors of the Company.

     (f) “Compensation” shall mean Executive’s Target Bonus for the Company’s
fiscal year in which the Change in Control occurs (or, if earlier, the Company’s
fiscal year in which Executive’s Involuntary Termination occurs) plus the
greater of:



  (i)   Executive’s annual base salary from the Company at the rate in effect
immediately prior to the date on which a Change in Control occurs;     (ii)  
Executive’s annual base salary from the Company at the rate in effect six months
prior to the date of Executive’s Involuntary Termination; or     (iii)  
Executive’s annual base salary from the Company at the rate in effect at the
time of Executive’s Involuntary Termination.

     (g) “Employment Agreement” shall mean that certain Employment Agreement
dated January 1, 1998, by and between Executive and the Company, as amended, or
any successor employment agreement between Executive and the Company or an
Affiliate.

     (h) “Involuntary Termination” shall mean any termination of Executive’s
employment with the Company which:



  (i)   does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) or clause (iii) of this subparagraph (h));  
  (ii)   results from a resignation by Executive on or before the date which is
30 days after the date upon which Executive receives notice of a Change in Terms
of Service; provided, however, that if Executive receives notice of a Change in
Terms of Service prior to a Change in Control, then a resignation with respect
to such Change in Terms of Service must occur on or before the date which is
30 days after the date upon which the Change in Control occurs; or     (iii)  
results from a resignation by Executive during the 30-day period that begins on
the later of (x) the date that is six months after the date upon which a Change
in Control occurs or (y) the date upon which at least 80% of the consideration
received in connection with a Change in Control by the stockholders of the
Parent immediately prior to such Change in

3



--------------------------------------------------------------------------------



 



      Control shall be (or shall at any time have been) in cash and/or
securities that are readily tradable on an established securities market.

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include a Termination for Cause or any termination as a result of death,
disability under circumstances entitling Executive to benefits under the
Company’s (or an Affiliate’s) long-term disability plan, or Retirement. Further,
if Executive is required pursuant to the terms of the Employment Agreement to
provide Company with written notice of Executive’s resignation in advance of
such resignation, then the delivery of any such notice by Executive to the
Company within the time period described in clause (ii) or clause (iii) above,
as applicable, shall be deemed to satisfy the timing requirements of such clause
even if the actual date of Executive’s Involuntary Termination occurs after the
expiration of the time period described in such clause; provided, however, that
if the Employment Agreement specifies a minimum notice period with respect to
any such resignation, then the effective date of Executive’s resignation that is
specified in Executive’s written notice of resignation may not extend beyond
such minimum notice period by more than five business days. Finally, the actual
date of Executive’s Involuntary Termination must occur within the period
specified in the first sentence of Paragraph 3 hereof in order for Executive to
be eligible to receive the payments and benefits provided for in such Paragraph.

     (i) “Parent” shall mean Doane Pet Care Enterprises, Inc., a Delaware
corporation.

     (j) “Parent Board” shall mean the Board of Directors of the Parent.

     (k) “Prorated Bonus Amount” shall mean an amount equal to Executive’s
Target Bonus for the Company’s fiscal year in which the Change in Control occurs
(or, if earlier, the Company’s fiscal year in which Executive’s Involuntary
Termination occurs) multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the first day of the Company’s
fiscal year in which Executive’s Involuntary Termination occurs and ending on
the date of such Involuntary Termination, and the denominator of which is 365.

     (l) “Retirement” shall mean Executive’s resignation on or after the date
Executive reaches age sixty-five.

     (m) “Severance Amount” shall mean an amount equal to 200% of Executive’s
Compensation.

     (n) “Target Bonus” shall mean the annual bonus to which Executive would be
entitled under the Doane Pet Care Company Annual Bonus Program, as the same may
be amended, replaced or superseded from time to time, for the Company’s fiscal
year in which the Change in Control occurs (or, if earlier, the Company’s fiscal
year in which Executive’s Involuntary Termination occurs), determined as if
actual performance for such year equaled 100% of each corporate and individual
goal established for such year under such program; provided, however, that if a
Change in Terms of Service occurs as a result of a reduction or diminution in
Executive’s annual bonus opportunity as described in Paragraph 1(c)(ii) or
(iii) hereof, then the Target Bonus shall be determined without regard to any
reduction or diminution that gave rise to such Change in Terms of Service.

4



--------------------------------------------------------------------------------



 



     (o) “Termination for Cause” shall mean the termination of Executive’s
employment with the Company for “Cause” as such term (or any similar term) is
defined in the Employment Agreement. Notwithstanding the foregoing, in no event
shall a termination of Executive’s employment constitute a “Termination for
Cause” unless such termination is approved (which approval may occur before or
after the date of Executive’s termination of employment) by at least two-thirds
of the members of the Company Board after Executive has been given written
notice by the Company of the specific reason for such termination and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Company Board. Executive shall be provided with at least 10 days advance
written notice of any hearing that is required pursuant to this subparagraph
(o), and members of the Company Board may participate in any such hearing by
means of conference telephone or similar communications equipment by means of
which all persons participating in the hearing can hear and speak to each other;
provided, however, that at least one-half of the members of the Company Board
shall attend the hearing in person. If any Termination for Cause is ever
ultimately determined by the Company Board or a court, agency or other tribunal
to have not constituted a Termination for Cause, then the Company’s sole
liability under this Agreement or otherwise at law or in equity shall be to
provide Executive with the payments and benefits that would otherwise have been
provided to Executive hereunder and the reasonable attorneys’ fees and other
amounts described in Paragraph 7(b) hereof associated with Executive’s
successfully obtaining such determination.

     (p) “Welfare Benefit Plans” shall mean the medical, dental, life insurance,
accidental death and dismemberment, and long-term disability plans provided by
the Company (or an Affiliate) to its active employees.

     2. Services. Executive agrees that Executive shall (a) render services to
the Company (as well as any Affiliate) during the period of Executive’s
employment to the best of Executive’s ability and in a prudent and businesslike
manner and (b) devote substantially the same time, efforts, and dedication to
Executive’s duties as heretofore devoted.

     3. Severance Benefits. If Executive’s employment by the Company shall be
subject to an Involuntary Termination during the period beginning on the date
that is six months prior to the date upon which a Change in Control occurs and
ending on the date that is two years after the date upon which a Change in
Control occurs, then Executive shall be entitled to receive, as additional
compensation for services rendered to the Company (including Affiliates), the
following severance benefits:



  (a)   A lump sum cash payment in an amount equal to the sum of the Prorated
Bonus Amount and the Severance Amount, which shall be paid to Executive on or
before the fifth day after the last day of Executive’s employment with the
Company (or, if later, the date upon which the Change in Control occurs);    
(b)   If Executive’s Involuntary Termination occurs during the two-year period
beginning on the date upon which a Change in Control occurs, then (i) all of the
outstanding stock options granted by the Company or an Affiliate to Executive
shall become immediately exercisable in full upon Executive’s termination of
employment and (ii) all of such stock options shall remain exercisable for a
period of three months after Executive’s Involuntary Termination or for such
greater

5



--------------------------------------------------------------------------------



 



      period as may be provided in the plan or plans pursuant to which such
stock options were granted or in the stock option agreements entered into in
connection with such options (but in no event shall any such stock option be
exercisable after the expiration of the original term of such stock option). If
Executive’s Involuntary Termination occurs during the six-month period preceding
the date upon which a Change in Control occurs, then:



  (A)   with respect to each Terminated Option Share (as hereinafter defined),
on the date upon which the Change in Control occurs Executive shall be paid a
lump sum cash payment with respect to each such share in an amount equal to the
difference, if any, between (x) the value of such share as of the date upon
which the Change in Control occurs and (y) the purchase price with respect to
such share under the applicable stock option agreement; and     (B)   with
respect to each Exercisable Option Share (as hereinafter defined), Executive may
elect, at any time during the period beginning on the date upon which the Change
in Control occurs and ending on the date upon which the option pertaining to
such share would otherwise expire (but in no event shall such period exceed
three months from the date upon which the Change in Control occurs), to
surrender Executive’s right to exercise such option with respect to such share
in exchange for a lump sum cash payment in an amount equal to the difference, if
any, between (x) the value of such share as of the date upon which the Change in
Control occurs and (y) the purchase price with respect to such share under the
applicable stock option agreement. Any cash payment required to be paid to
Executive pursuant to this clause (B) shall be paid to Executive on or before
the fifth day after Executive provides written notice to the Company of the
exercise of Executive’s rights pursuant to this clause (B).



      For purposes of the preceding sentence, the value of a share of stock as
of the date upon which the Change in Control occurs shall be determined in good
faith by the Parent Board based on the consideration received by the Parent’s
stockholders in connection with the Change in Control transaction and such other
factors as the Parent Board deems relevant. The term “Terminated Option Share”
means each share of stock that (i) as of the date of Executive’s Involuntary
Termination, was subject to an outstanding stock option granted by the Company
or an Affiliate to Executive (irrespective of whether such share could then be
purchased under the terms of such stock option), and (ii) as of the date upon
which the Change in Control occurred, had not been purchased, and could no
longer be purchased, by Executive pursuant to the terms of such stock option.
The term “Exercisable Option Share” means each share of stock that, as of the
date upon which Executive exercises his rights described in clause (B) above,
could be purchased by Executive pursuant to the terms of an outstanding stock
option granted by the Company or an Affiliate to Executive. The incentive stock
options (within the meaning of section 422 of the Code) that have been granted
by the Company or an Affiliate to Executive prior to the date hereof (the
“Existing ISOs”) are

6



--------------------------------------------------------------------------------



 



      intended to continue to qualify as incentive stock options after the
execution of this Agreement to the maximum extent permitted under the Code.
However, Executive agrees and acknowledges that the provisions of this Section
3(b) may cause the Existing ISOs to cease to qualify (in whole or in part) as
incentive stock options;             (c)   Executive and those of Executive’s
dependents (including Executive’s spouse) who were covered under the Welfare
Benefit Plans at the time of Executive’s Involuntary Termination shall continue
to be covered under such plans throughout the twenty-four month period beginning
on the date of Executive’s Involuntary Termination (or, if Executive’s
Involuntary Termination occurs during the six-month period preceding the date
upon which the Change in Control occurs, then Executive and such dependents
shall be reinstated under such plans with such coverage beginning on the date of
the Change in Control and continuing for the remainder of such twenty-four month
period) at a cost to Executive that is no greater than the lesser of (i) the
cost of such coverage paid by Executive immediately prior to such termination or
(ii) the cost of such coverage paid by Executive immediately prior to the Change
in Control (if applicable); provided, however, that coverage under a particular
Welfare Benefit Plan shall immediately end upon Executive’s obtainment of new
employment and coverage under a similar welfare benefit plan maintained by
Executive’s new employer (with Executive being obligated hereunder to promptly
report such new coverage to the Company); provided, further, that (A) if such
continued coverage will have adverse tax consequences to Executive as compared
to the tax consequences associated with similar coverage provided to an active
executive employee of the Company, then the Company shall provide identical
coverage through individual policies that do not have such adverse tax
consequences or otherwise pay to Executive a cash gross-up payment to make
Executive whole (on an after-tax basis) for such adverse tax consequences, and
(B) if such continued coverage will have adverse consequences to the Company or
the Welfare Benefit Plans (or any Affiliate or successor), then the Company
shall provide identical coverage through individual policies or otherwise pay to
Executive a cash payment sufficient to allow Executive (on an after-tax basis)
to procure such individual policies. In addition, if Executive’s Involuntary
Termination occurs during the six-month period preceding the date upon which the
Change in Control occurs and Executive and/or his dependents elect COBRA
continuation coverage under one or more group health plans maintained by the
Company or an Affiliate, then, on the date upon which the Change in Control
occurs, Executive shall receive a lump sum cash payment equal to the amount by
which the COBRA premiums paid by Executive and his dependents for such coverage
prior to the date of the Change in Control exceeded the premiums that would have
been paid for such coverage by a comparable executive of the Company who was in
active employment during such period;     (d)   Executive shall be entitled to
receive out-placement services in connection with obtaining new employment up to
a maximum cost of $25,000 (which shall be paid by the Company (or an Affiliate)
directly to the provider of such services); and

7



--------------------------------------------------------------------------------



 



  (e)   The provisions of the Employment Agreement that restrict Executive’s
ability to solicit any employee of the Company to terminate his or her
employment with the Company or employ any such individual (which provisions are
set forth in Section 6(c) of the Employment Agreement as of the date hereof)
shall terminate and cease to apply effective as of the later of the date of the
Change in Control or the date of Executive’s Involuntary Termination.

     4. Benefits Under Employment Agreement. The benefits, if any, under the
Employment Agreement to which Executive would be entitled upon an Involuntary
Termination are not intended to be in addition to the benefits to which
Executive is entitled under this Agreement. Accordingly, if Executive is
entitled to receive benefits under Paragraph 3 of this Agreement, then Executive
agrees that (a) Executive shall not be entitled to continued payment of salary,
bonus, benefits, severance payments or any other compensation under the
Employment Agreement, whether as payment for the remainder of the employment
term provided therein or otherwise, and, in the event of an Involuntary
Termination prior to the occurrence of a Change in Control, the lump sum cash
payment provided for in Paragraph 3(a) hereof shall be reduced by the aggregate
amount of any severance payments received by Executive under the Employment
Agreement, (b) the non-competition covenants, if any, under the Employment
Agreement shall continue to apply, and (c) Executive shall not be eligible to
receive any benefits under any other severance benefit plan or policy maintained
by the Company or any Affiliate. Notwithstanding the foregoing, nothing in this
Agreement shall adversely affect Executive’s entitlement to payment from the
Company for the amount of Executive’s accrued but unused vacation and sick leave
through the date of an Involuntary Termination, to the extent any such amount is
due and owing under the terms of the Employment Agreement or the Company’s
applicable vacation and sick leave policies.

     5. Interest on Late Benefit Payments. If any cash payment provided for in
Paragraph 3 or Paragraph 6 hereof is not made when due, the Company shall pay to
Executive interest on the amount payable from the date that such payment should
have been made under such paragraph until such payment is made, which interest
shall be calculated at the rate of 12% per annum.

     6. Certain Additional Payments by the Company. Notwithstanding anything to
the contrary in this Agreement, in the event that any payment, benefit or
distribution by the Company or any Affiliate to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties (other than
interest or penalties that are the result of errors or omissions that are the
primary responsibility of Executive) with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company shall promptly pay to
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes other than interest or penalties that are the
result of errors or omissions that are the primary responsibility of Executive),
including any Excise Tax imposed on any Gross-up Payment, Executive retains an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments. The Company and Executive shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-

8



--------------------------------------------------------------------------------



 



up Payment. Executive shall notify the Company in writing (within five days of
the receipt of any claim; provided that failure to timely notify the Company
shall not affect Executive’s right to receive a Gross-up Payment unless the
delay results in a significant detriment to the Company) of any claim by the
Internal Revenue Service which, if successful, would require the Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by the Company and Executive). The Company shall notify Executive in
writing at least ten days prior to the due date of any response required with
respect to such claim if it plans to contest the claim. If the Company decides
to contest such claim, Executive shall cooperate fully with the Company in such
action; provided, however, the Company shall bear and pay directly or indirectly
all costs and expenses (including additional interest and penalties) incurred in
connection with such action and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Company’s action. If,
as a result of the Company’s action with respect to a claim, Executive receives
a refund of any amount paid by the Company with respect to such claim, Executive
shall promptly pay such refund to the Company. If the Company fails to timely
notify Executive whether it will contest such claim or the Company determines
not to contest such claim, then the Company shall immediately pay to Executive
the portion of such claim, if any, which it has not previously paid to
Executive.

     7. General.

     (a) Term. The effective date of this Agreement is April 22, 2004. Within
sixty days from and after the expiration of two years after said effective date
and within sixty days after each successive two-year period of time after said
effective date that this Agreement is in effect, the Company shall have the
right to review this Agreement, and in its sole discretion either continue and
extend this Agreement, terminate this Agreement, and/or offer Executive a
different agreement. The Compensation Committee of the Company Board (excluding
any member of such committee who is covered by this Agreement or by a similar
agreement with the Company or an Affiliate) will vote on whether to so extend,
terminate, and/or offer Executive a different agreement and will notify
Executive of such action within said sixty-day time period mentioned above. This
Agreement shall remain in effect until so terminated and/or modified by the
Company. Failure of the Compensation Committee of the Company Board to take any
action within said sixty days shall be considered as an extension of this
Agreement for an additional two-year period of time. Notwithstanding anything to
the contrary contained in this “sunset provision,” it is agreed that if a Change
in Control occurs while this Agreement is in effect, then this Agreement shall
not be subject to termination or modification under this “sunset provision,” and
shall remain in force for a period of two years after such Change in Control,
and if within said two years the contingency factors occur which would entitle
Executive to the benefits as provided herein, this Agreement shall remain in
effect in accordance with its terms. If, within such two years after a Change in
Control, the contingency factors that would entitle Executive to said benefits
do not occur, thereupon this two-year “sunset provision” shall again be
applicable with the sixty-day time period for action by the Compensation
Committee of the Company Board to thereafter commence at the expiration of said
two years after such Change in Control and on each two-year anniversary date
thereafter. Executive may terminate this Agreement by delivering written notice
of such termination to the Company at any time prior to Executive’s receipt of
payments or benefits pursuant to the terms of this Agreement, and, if Executive
does

9



--------------------------------------------------------------------------------



 



so terminate this Agreement, then Executive shall not be considered entitled to
receive benefits under this Agreement for purposes of applying Paragraph 4
hereof.

     (b) Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
Executive’s reasonable attorneys’ fees and disbursements incurred in such
litigation and hereby agrees (i) to pay in full all such fees and disbursements
and (ii) to pay prejudgment interest on any money judgment obtained by Executive
from the earliest date that payment to Executive should have been made under
this Agreement until such judgment shall have been paid in full, which interest
shall be calculated at the rate of 12% per annum.

     (c) Payment Obligations Absolute. The Company’s obligation to pay (or cause
an Affiliate to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company (including an Affiliate)
may have against Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and, except as provided
in Paragraph 3(c) hereof, the obtaining of any such other employment shall in no
event effect any reduction of the Company’s obligations to make (or cause to be
made) the payments and arrangements required to be made under this Agreement.

     (d) Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or otherwise.
This Agreement shall also be binding upon and inure to the benefit of Executive
and Executive’s estate. If Executive shall die prior to full payment of amounts
due pursuant to this Agreement, such amounts shall be payable pursuant to the
terms of this Agreement to Executive’s estate.

     (e) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

     (f) Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

     (g) Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand delivered to
Executive at Executive’s principal place of employment or if sent by registered
or certified mail or by overnight delivery via a nationally-recognized courier
service to Executive at the last address Executive has filed with the Company.
In the case of the Company, such notices or communications shall be effectively
delivered if sent

10



--------------------------------------------------------------------------------



 



by registered or certified mail or by overnight delivery via a
nationally-recognized courier service to the Company at its principal executive
offices.

     (h) Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Tennessee.

     (i) Full Settlement; Withholding. If Executive is entitled to and receives
the benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against the Company on account of Executive’s termination of
employment. Any severance benefits paid pursuant to this Agreement shall be
deemed to be a severance payment and not “Compensation” for purposes of
determining benefits under the Company’s qualified plans (unless and to the
extent that any such qualified plan expressly provides otherwise), and shall be
subject to any required tax withholding.

     (j) Unfunded Obligation. The obligation to pay amounts under this Agreement
is an unfunded obligation of the Company, and no such obligation shall create a
trust or be deemed to be secured by any pledge or encumbrance on any property of
the Company (including any Affiliate).

     (k) Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment, nor shall any provision hereof affect (i)
the right of the Company (or an Affiliate) to discharge Executive or (ii) the
terms and conditions of any other agreement between the Company and Executive
except as expressly provided herein. To the extent provided in Paragraph 4
hereof, this Agreement constitutes an amendment to the Employment Agreement.

     (l) Employment Relationship. For purposes of this Agreement, Executive
shall be considered to be in the employment of the Company as long as Executive
remains an employee of either the Company or any Affiliate.

     (m) Number and Gender. Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
7th day of May, 2004.

            DAVID L. HORTON
      /s/ David L. Horton                  

            DOANE PET CARE COMPANY
      By:   /s/ Douglas J. Cahill         Name:   Douglas J. Cahill       
Title:   President and Chief Executive Officer     

12